—In an action to recover damages for *444personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 20, 1993, which, inter alia, granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff seeks damages for personal injuries arising out of a sexual assault that took place in an abandoned building owned by the defendant, the City of New York. The defendant cross-moved for summary judgment and established its prima facie entitlement thereto (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). In opposition to the defendant’s cross motion, the plaintiff failed to raise a factual question as to any of the elements required to establish her claim for personal injuries. Thus, the plaintiff failed to raise a factual question as to whether the defendant had any duty to take minimal precautions to protect her from the assault of a third party, whether the assault on the plaintiff was reasonably foreseeable, or whether any purported negligence on the part of the defendant was a proximate cause of the events which produced the plaintiff’s injury (see, Jacqueline S. v City of New York, 81 NY2d 288; Muniz v Flohern, Inc., 77 NY2d 869; Waters v New York City Hous. Auth., 69 NY2d 225; Nallan v Helmsley-Spear, Inc., 50 NY2d 507; Iannelli v Powers, 114 AD2d 157). Accordingly, the Supreme Court properly granted the defendant’s cross motion for summary judgment dismissing the complaint. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.